


Exhibit 10.17

 

Allied Wireless Communications Corporation 2011

 

Equity Incentive Plan

 

1.                          Purpose.

 

The purpose of the Allied Wireless Communications Corporation 2011 Equity
Incentive Plan (the “Plan”) is to attract and retain persons who are expected to
make important contributions to the Company and its Affiliates, to provide an
incentive for them to achieve the Company’s goals, and to enable them to
participate in the growth of the Company by granting Awards with respect to the
Company’s Common Stock. Certain capitalized terms used herein are defined in
Section 7 below.

 

2.                          Administration.

 

The Plan shall be administered by the Committee; provided, that the Board may in
any instance perform any of the functions of the Committee hereunder. The
Committee shall have authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the operation of the Plan as it shall
from time to time consider advisable, and to interpret the provisions hereof in
its discretion. The Committee’s determinations hereunder shall be final and
binding. The Committee may, subject to applicable law, delegate to one or more
executive officers of the Company the power to make Awards to Participants who
are not Reporting Persons or Covered Employees and all determinations hereunder
with respect thereto, provided that the Committee shall fix the maximum number
of shares that may be subject to such Awards.

 

3.                          Eligibility.

 

All officers and all employees of the Company or any Affiliate capable of
contributing to the successful performance of the Company are eligible to be
Participants in the Plan. Incentive Stock Options may be granted only to persons
eligible to receive such Options under the Code.

 

4.                          Stock Available for Awards.

 

(a)    Amount.    Subject to adjustment under subsection (b), up to an aggregate
of 1,050,000 shares (the “Shares”) of Common Stock, plus the shares subject to
any Award that expires or is terminated unexercised or is forfeited, to the
extent of such expiration, termination, or forfeiture, may be issued pursuant to
Awards, including Incentive Stock Options, under the Plan. Shares issued under
the Plan may consist of authorized but unissued shares or treasury shares.
Common Stock issued through the assumption or substitution of outstanding grants
from an acquired company shall not reduce the shares available for Awards under
the Plan.

 

(b)    Adjustments.    Upon any equity restructuring, whether a stock dividend,
recapitalization, split-up or combination of shares, or otherwise, the number of
shares in respect of which Awards may be made under the Plan, the number of
outstanding Awards and the exercise price with respect to any of the foregoing
shall be proportionately adjusted, provided that the number of shares subject to
any Award shall always be a whole number. In the event the

 

--------------------------------------------------------------------------------


 

Committee determines that any other reorganization, recapitalization, merger,
spin-off or other corporate transaction affects the Common Stock such that an
adjustment is required in order to preserve the benefits intended to be provided
by the Plan, the Committee shall equitably adjust any or all of the number and
kind of shares in respect of which Awards may be made under the Plan, the number
and kind of shares subject to outstanding Awards and the exercise price with
respect to any of the foregoing, provided that the number of shares subject to
any Award shall always be a whole number. Any adjustment made pursuant to this
subsection shall be subject, in the case of Incentive Stock Options, to any
limitation required under the Code.

 

5.                          Awards under the Plan.

 

(a)    Types of Awards.    The Committee may grant Options, Restricted Stock,
Restricted Stock Units, Stock Equivalents and Awards of shares of Common Stock
that are not subject to restrictions or forfeiture.

 

(b)    Terms and Conditions of Awards.

 

(i)    The Committee shall select the Participants to receive Awards and
determine the terms and conditions of each Award. Without limiting the foregoing
but subject to the other provisions of the Plan and applicable law, the
Committee shall determine (A) the number of shares of Common Stock subject to
each Award or the manner in which such number shall be determined, (B) the
price, if any, a Participant shall pay to receive or exercise an Award or the
manner in which such price shall be determined, (C) the time or times when an
Award may vest or be exercised or settled, (D) any Performance Goals,
restrictions or other conditions to vesting, exercise, or settlement of an
Award, (E) whether an Award may be settled in the form of cash, Common Stock or
other securities of the Company, Awards or other property, and the manner of
calculating the amount or value thereof, (F) the duration of any Restricted
Period or any other circumstances in which an Award may be forfeited to the
Company, (G) the effect on an Award of the disability, death, retirement or
other termination of service of a Participant, and (H) the extent to which, and
the period during which, the Participant or the Participant’s legal
representative, guardian or Designated Beneficiary may receive payment of an
Award or exercise rights thereunder.

 

(ii)   The Committee shall determine the form of consideration and manner of
payment of the exercise price of any Award. Without limiting the foregoing, the
Committee may, subject to applicable law, permit such payment to be made in
whole or in part in cash or by surrender of shares of Common Stock (which may be
shares retained from the respective Award) valued at their Fair Market Value on
the date of surrender, or such other lawful consideration, including a payment
commitment of a financial or brokerage institution, as the Committee may
determine. The Company may accept, in lieu of actual delivery of stock
certificates, an attestation by the Participant in form acceptable to the
Committee that he or she owns of record the shares to be tendered free and clear
of claims and other encumbrances.

 

(iii)  Any Award may be made alone, in addition to, or in relation to any other
Award. The terms of Awards of each type need not be identical, and the Committee
need not treat Participants uniformly. No Award shall be transferable except
upon such terms and conditions

 

2

--------------------------------------------------------------------------------


 

and to such extent as the Committee determines, provided that no Award shall be
transferable for value and Incentive Stock Options may be transferable only to
the extent permitted by the Code. No Award to any Participant subject to United
States income taxation shall provide for the deferral of compensation that does
not comply with Section 409A of the Code. The achievement or satisfaction of any
Performance Goals, restrictions or other conditions to vesting, exercise, or
settlement of an Award shall be determined by the Committee.

 

(c)    Provisions Applicable to Certain Types of Awards.

 

(i)    Options and Stock Appreciation Rights.    The exercise price for any
Option or Stock Appreciation Right shall not be less than 100% of the Fair
Market Value of the Common Stock on the Grant Date; provided that if the Board
approves the grant of an Option or Stock Appreciation Right with an exercise
price to be determined on a future date, the exercise price shall be no less
than 100% of the Fair Market Value of the Common Stock on such future date. No
Option or Stock Appreciation Right shall have a term longer than ten years. No
Incentive Stock Option may be granted more than ten years after the effective
date of the Plan. The Committee shall determine the manner of calculating the
excess in value of the shares of Common Stock over the exercise price of a Stock
Appreciation Right.

 

(ii)   Restricted Stock and Restricted Stock Units.

 

(1)   Shares of Restricted Stock and shares subject to Restricted Stock Units
may not be sold, assigned, transferred, pledged or otherwise encumbered, except
as permitted by the Committee, during the applicable Restricted Period.
Restricted Stock Units may be settled in shares of Common Stock or other
securities of the Company, cash, Awards or other property as determined by the
Committee. The Company shall deliver certificates with respect to shares of
Restricted Stock and Restricted Stock Units that are settled in shares to the
Participant or, if the Participant has died, to the Participant’s Designated
Beneficiary at the expiration of the Restricted Period.

 

(2)   Notwithstanding clauses (D) or (E) of Section 5(b)(i) or Section 6(i),

 

a.     forfeiture restrictions on shares of Restricted Stock and Restricted
Stock Units that lapse solely based on the length of the Participant’s service
shall lapse with respect to no more than one-third of such shares per year; and

 

b.     forfeiture restrictions on shares of Restricted Stock and Restricted
Stock Units that lapse based on the achievement of Performance Goals shall lapse
based on a performance period of at least one year;

 

provided that the foregoing limitations set forth in this Section 5(c)(ii) shall
not apply to (i) lapses of restrictions in connection with the disability,
death, retirement or other termination of service of the Participant or in
accordance with Section 6(e) or (ii) awards of Restricted Stock or Restricted
Stock Units, including modifications of such awards, with respect to an
aggregate number of shares not exceeding ten percent of the total number of
shares authorized for issuance under the Plan.

 

3

--------------------------------------------------------------------------------


 

6.                          General Provisions.

 

(a)    Documentation.    Each Award under the Plan shall be evidenced by
documentation in the form prescribed by the Committee and delivered to or
executed and delivered by the Participant specifying the terms and conditions of
the Award and containing such other terms and conditions not inconsistent with
the provisions hereof as the Committee considers necessary or advisable to
achieve the purposes of the Plan or to comply with applicable law and accounting
principles. Any such documentation may be maintained solely in electronic
format.

 

(b)    Termination and Forfeiture.    The terms of any Award may include such
continuing provisions for termination of the Award and/or forfeiture or
recapture of any shares, cash or other property previously issued pursuant
thereto relating to competition or other activity or circumstances detrimental
to the Company as the Committee may determine to be in the Company’s best
interests.

 

(c)    Dividends.    In the discretion of the Committee, any Award may provide
the Participant with dividends or dividend equivalents payable (in cash, in
shares of Common Stock, or in the form of Awards under the Plan) currently or
deferred and with or without interest.

 

(d)    Committee Discretion.    Except as otherwise provided hereby or in a
particular Award, any determination or action with respect to an Award may be
made or taken by the Committee at the time of grant or at any time thereafter.

 

(e)    Change of Control.    In order to preserve a Participant’s rights under
an Award in the event of a Change in Control, the Committee in its discretion
may, at the time an Award is made or at any time thereafter, take such actions,
including without limitation one or more of the following: (i) providing for the
acceleration of any time period relating to the vesting, exercise, or settlement
of the Award, (ii) providing for payment to the Participant of cash or other
property with a Fair Market Value equal to the amount that would have been
received upon the vesting, exercise, or settlement of the Award in connection
with the change in control, (iii) adjusting the terms of the Award in a manner
determined by the Committee to reflect the change in control, (iv) causing the
Award to be assumed, or new rights substituted therefor, by another entity, or
(v) terminating the Award, as the Committee may consider equitable to
Participants and in the best interests of the Company.

 

(f)    Tax Withholding.    A Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Participant under the Plan or otherwise. In the Committee’s
discretion, the minimum tax obligations required by law to be withheld in
respect of Awards may be paid in whole or in part in shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value on the date of retention or delivery.

 

4

--------------------------------------------------------------------------------


 

(g)    Legal Compliance.    The Company shall not be required to issue any
shares of Common Stock or take any other action pursuant to the Plan unless the
Company is satisfied that all requirements of law or of any stock exchange on
which the Common Stock is then listed, in connection therewith have been or will
be complied with, and the Committee may impose any restrictions on the rights of
Participants hereunder as it shall deem necessary or advisable to comply with
any such requirements.

 

(h)    Foreign Nationals.    Awards may be made to Participants who are foreign
nationals or employed outside the United States on such terms and conditions
different from those specified herein as the Committee considers necessary or
advisable to achieve the purposes of the Plan or to comply with applicable laws.

 

(i)    Amendment of Awards.    The Committee may amend, modify or terminate any
outstanding Award, including without limitation changing the dates of vesting,
exercise or settlement, causing the Award to be assumed by another entity, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, provided
that the Participant’s consent to such action shall be required unless the terms
of the Award permit such action, the Committee determines that such action is
required by law, or the Committee determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant. The foregoing notwithstanding, without further approval of the
stockholders of the Company, the Committee shall not authorize the amendment of
any outstanding Option or Stock Appreciation Right to reduce the exercise price
thereof, and no Option or Stock Appreciation Right shall be canceled and
replaced with an Award exercisable for Common Stock at a lower exercise price.

 

7.                          Certain Definitions.

 

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power.

 

“Award” means any award of shares of Common Stock or right with respect to
shares described in Section 5(a).

 

“Board” means the Board of Directors of the Company.

 

“Cause” means (i) the intentional and continued failure of the Participant to
perform the Participant’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), (ii) the intentional engaging by the Participant in conduct that is
illegal, (iii) the intentional engaging in gross misconduct that is injurious to
the Company or its affiliates, or (iv) the conviction or plea of guilty or nolo
contendere to a felony.  The determination of Cause shall be made by the
Committee in its sole discretion.

 

“Change of Control” shall be deemed to have occurred if there shall be
consummated a single transaction or series of related transactions, other than a
public offering of the Company’s equity securities, pursuant to which a person
or group of related persons other than ATN and its subsidiaries, directly or
indirectly, (i) acquires from one or more third parties other than in a

 

5

--------------------------------------------------------------------------------


 

primary offering by the Company outstanding capital stock of the Company
possessing the voting power to elect a majority of the Board, (ii) consummates a
merger, amalgamation or consolidation with the Company as a result of which ATN
shall own, directly or indirectly, less than twenty-five percent (25%) of the
voting securities of the surviving entity, or (iii) acquire all or substantially
all of the assets of the Company and its subsidiaries, in each case, to the
extent the same constitutes a “change of control” within the meaning of
Section 409A of the Code as modified by substituting seventy-five percent (75%)
for forty percent (40%).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

 

“Committee” means one or more committees appointed by the Board to administer
the Plan or a specified portion thereof. Each such committee shall be comprised
of not less than two members of the Board who shall meet such criteria as the
Board may specify from time to time.

 

“Common Stock” means the Common Stock, $0.001 par value, of the Company.

 

“Company” means Allied Wireless Communications Corporation, a Delaware
corporation.

 

“Covered Employee” means a “covered employee” within the meaning of
Section 162(m) of the Code.

 

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s legal representative.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.

 

“Fair Market Value” with respect to the Common Stock or other property means the
fair market value thereof as determined by the Committee in its sole discretion
or as otherwise provided in a specific Award.

 

“Grant Date” means the date on which all requirements under applicable law and
the Company’s certificate of incorporation and bylaws for the effective grant of
an Award have been satisfied.

 

“Incentive Stock Option” means an Option complying with the requirements of
Section 422 of the Code or any successor provision and any regulations
thereunder.

 

“Option” means a right to purchase shares of Common Stock and may be an
Incentive Stock Option if specified by the Committee.

 

6

--------------------------------------------------------------------------------


 

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

 

“Performance Goals” means or may be expressed in terms of any of, but not
limited to, the following business criteria: (i) net income, (ii) earnings per
share, (iii) operating income, (iv) operating cash flow, (v) earnings before
income taxes and depreciation, (vi) earnings before interest, taxes,
depreciation and amortization, (vii) operating margins (viii) reductions in
operating expenses, (ix) sales or return on sales (x) total stockholder return
(xi) return on equity, (xii) return on total capital, (xiii) return on invested
capital, (xiv) return on assets, (xv) economic value added, (xvi) cost
reductions and savings, (xvii) increase in surplus, (xviii) productivity
improvements, (xix) an executive’s attainment of personal objectives with
respect to any of the foregoing criteria or other criteria such as growth and
profitability, customer satisfaction, leadership effectiveness, business
development, negotiating transactions and sales or developing long term business
goals. A Performance Goal may be measured over a Performance Period on a
periodic, annual, cumulative or average basis and may be particular to a
Participant or may be based, in whole or in part, on the performance of the
division, department, line of business, subsidiary, or other business unit,
whether or not legally constituted, in which the Participant works or on the
performance of the Company generally.

 

“Reporting Person” means a person subject to Section 16 of the Exchange Act.

 

“Restricted Period” means any period during which an Award or any part thereof
may be forfeited to the Company.

 

“Restricted Stock” means shares of Common Stock that are subject to forfeiture
to the Company.

 

“Restricted Stock Unit” means the right, subject to forfeiture, to receive the
value of a share of Common Stock in the future, payable in the form of cash,
Common Stock or other securities of the Company, Awards or other property, and
is an unfunded and unsecured obligation of the Company.

 

“Stock Appreciation Right” means the right to receive any excess in value of
shares of Common Stock over the exercise price of such right.

 

“Stock Equivalent” means the right to receive payment from the Company based in
whole or in part on the value of the Common Stock, payable in the form of cash,
Common Stock or other securities of the Company, Awards or other property, and
may include without limitation phantom stock, performance units, and Stock
Appreciation Rights.

 

“Transfer” means with respect to any Share, any direct or indirect transfer,
sale, gift, exchange, assignment, pledge, grant or imposition of any Encumbrance
on or other alienation or disposition of such Share, or the grant of any rights
or interest with respect thereto.

 

7

--------------------------------------------------------------------------------


 

“Transferable for value” means a transfer on terms that would prevent the
Company from relying on Securities and Exchange Commission Form S-8 (or any
successor form) with respect to the issuance of the Common Stock underlying the
respective Award.

 

8.                          Miscellaneous.

 

(a)    No Rights with Respect to Service.    No person shall have any claim or
right hereunder to be granted an Award. Neither the adoption, maintenance, or
operation of the Plan nor any Award hereunder shall confer upon any person any
right with respect to the continuance of his or her employment by or other
service with the Company or any Affiliate nor shall they interfere with the
rights of the Company or any Affiliate to terminate or otherwise change the
terms of such service at any time, including, without limitation, the right to
promote, demote or otherwise re-assign any person from one position to another
within the Company or any Affiliate. Unless the Committee otherwise provides in
any case, the service of a Participant with an Affiliate shall be deemed to
terminate for purposes of the Plan when such Affiliate ceases to be an Affiliate
of the Company.

 

(b)    No Rights as Stockholder.    Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be issued under the
Plan until he or she becomes the holder thereof.

 

(c)    Effective Date.    The effective date of the Plan, from time to time,
shall be the most recent date that the Plan was adopted or that it was approved
by the stockholders, if earlier (as such terms are used in the regulations under
Section 422 of the Code).

 

(d)    Amendment of Plan.    The Board may amend, suspend or terminate the Plan
or any portion thereof at any time, subject to such stockholder approval as the
Board determines to be necessary or advisable to comply with any tax or
regulatory requirement.

 

8

--------------------------------------------------------------------------------
